Citation Nr: 1448109	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a gastrointestinal disorder, other than gastroesophageal reflux disorder (GERD) and, if so, whether service connection, to include as secondary to GERD with associated anemia, is warranted.  

2.  Entitlement to an effective date prior to November 6, 2008, for the award of a 100 percent rating for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral neuropathy (claimed as restless leg syndrome), to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, T.F.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, July 2009, and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2014, the Veteran and his friend, T.F., testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence received since the issuance of the February 2010 statements of the case.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

Regarding the characterization of the Veteran's claim for service connection for a gastrointestinal disorder, the Board notes that in a May 2012 rating decision, the RO granted service connection for GERD with associated anemia with an initial noncompensable rating, effective April 29, 2011.  Therefore, as such disability is already service-connected, the Board has characterized the pending claim to include all remaining gastrointestinal disorders.

In September 2014, the Veteran submitted a claim for an increased rating for his GERD with associated anemia.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for a gastrointestinal disorder other than GERD is reopened herein.  The merits of the claim, as well as the other claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision dated in September 1999 and issued in October 1999, the RO denied the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.

2.  Evidence added to the record since the final October 1999 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gastrointestinal disorder other than GERD and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision that denied service connection for a gastrointestinal disorder is final.  38 U.S.C.A. § 7105(c) (West 1991) [ (West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for gastrointestinal disorder other than GERD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a gastroesophageal disorder other than GERD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

By way of background, in a June 1996 rating decision, the RO denied service connection for an ulcer.  While it does not appear that the accompanying notification letter is of record, the Veteran submitted a statement in July 1996 noting the June 1996 denial; however, he did not enter a notice of disagreement as to such denial. 

Thereafter, in a June 1999 rating decision, which was issued in July 1999, the RO denied service connection for GERD (claimed as stomach condition).  The Veteran entered a notice of disagreement later in July 1999 and a statement of the case was issued in September 1999.  He did not submit a timely substantive appeal.  Also, in a September 1999 rating decision, which was issued in October 1999, the Veteran's claim for service connection for a gastrointestinal disorder was again denied.  While such rating decision appears to have been intended to have been issued in connection with the September 1999 statement of the case as it addressed the same issues, it was, in fact, promulgated separately and issued in October 1999.  

At the time of the October 1999 rating decision, the RO considered the Veteran's service treatment records, a VA examination conducted in September 1996, and private and VA treatment records.  The RO denied the Veteran's claim on the basis that such was not well-grounded.  In this regard, the RO noted that the Veteran's service treatment records indicated that he was seen for complaints of stomach problems; however, the September 1996 VA examination indicated only a history of peptic ulcer disease with a normal clinical examination and upper GI series.  Additionally, extensive VA treatment records did not indicate treatment for a chronic gastrointestinal disorder and the private treatment records only addressed a history of a gastrointestinal disorder.  Therefore, the RO found that there was no permanent residual or chronic disability related to service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In October 1999, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a gastrointestinal disorder was received until May 2009, when VA received his application to reopen such claim. Therefore, the October 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [ (West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a gastrointestinal disorder was received prior to the expiration of the appeal period stemming from the October 1999 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board is also cognizant of Section 7 of the VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, which provides that if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If there was a request made by the claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002.  In the instant case, as the October 1999 rating decision became final between July 14, 1999, and November 9, 2000, such is subject to Section 7 of the VCAA; however, the Veteran never filed a timely request for readjudication under such provision of law.  Moreover, the Secretary did not initiate a readjudication on his own motion.  Therefore, the October 1999 rating decision is final. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the pertinent evidence received since the final October 1999 rating decision includes an April 2011 private treatment record with diagnoses of mild chronic gastritis and a gastric polyp based on specimens from an endoscopy. Additionally, a July 2011 treatment record from a private physician notes a diagnosis of diverticulosis in addition to GERD and anemia, for which he is already service-connected.  This evidence was not before adjudicators when the Veteran's claim was last denied in October 1999, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disorder other than GERD, i.e., a current diagnosis.  This evidence, in combination with the Veteran's in-service treatment for gastritis, as well as the fact that service connection has already been awarded for another disorder of the gastrointestinal tract, raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for gastrointestinal disorder other than GERD is reopened.


REMAND

As discussed above, the Board herein reopened the Veteran's claim for service connection for a gastrointestinal disorder other than GERD; however, a review of the record reflects that the AOJ has not yet considered this claim on the merits.  Under the circumstances, and in order to avoid any prejudice to the Veteran , a remand for AOJ consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, in the present case, the Veteran has not been provided VCAA-compliant notice with respect to the matter of his entitlement to service connection for a gastrointestinal disorder other than GERD.  In this regard, in May 2009, he was sent VCAA notice regarding the requirements to reopen the claim, but not the requirements for service connection of the claim.  Further, as service connection for GERD with associated anemia was granted in a May 2012 rating decision, service connection for any current gastrointestinal disorder other than GERD should also be considered under a theory of secondary service connection.  In this regard, the Board is required to consider all theories of entitlement raised in the record, either by the claimant or in the medical evidence.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, on remand, the Veteran should be provided with proper VCAA notice regarding both the direct and secondary aspects of his claim.

The Board further finds that a remand is necessary in order to obtain an addendum opinion regarding the current nature and etiology of the Veteran's gastrointestinal disorder(s) other than GERD.  In this regard, he was provided with a VA gastrointestinal examination in March 2012,  however, the Board finds that the report is inadequate inasmuch as the examiner did not address the April 2011 and July 2011 private treatment record which diagnosed other gastrointestinal disorders.  As such, an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place).        

Additionally, with respect to the gastrointestinal disorder claim, the AOJ last obtained records of his treatment at the Lyons VA medical center in October 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.   

Furthermore, in December 2009, the Veteran submitted an incomplete authorization and consent form for records to be obtained from Dr. Doss regarding gastrointestinal disorders.  These records were not obtained.  He should be offered another opportunity to submit a completed authorization and consent form to obtain these records.  The Board also observes that the same authorization and consent form also referenced a doctor whom the Veteran later identified as being deceased and rescinded the records request for that doctor. 

Regarding the Veteran's claim for an earlier effective date for a 100 percent disability rating for PTSD, additional treatment records must be obtained.  The record reflects that the Veteran filed his formal claim for an increased rating for PTSD in November 2008 and the rating decision which granted the increase to 100 percent, assigned an effective date earlier than the date of the claim, but also in November 2008, pursuant to 38 C.F.R. § 3.157.  Under such regulation, the effective date of an increase may be up to one year prior to the date of the claim, if it is factually ascertainable that the Veteran's disability increased in severity during the year prior to filing the claim.  In this case, at his hearing before the Board, the Veteran's representative indicated that the Veteran filed an informal claim prior to the November 2008 claim for increase, when he mentioned the increase in symptoms to his VA physicians.  Transcript [T.] page 5.  The Veteran also reported that his PTSD symptoms were "dramatically  exacerbated" during the summer of 2008.  See January 2009 VA examination report.  He has also reported that he sought counseling for suicidal thoughts in 2007 and 2008.  T. page 23.  Thus, the Veteran's treatment records dated prior to the date of the claim, are necessary.   The February 2009 rating decision indicates that VA treatment records dated in 2007 and 2008 were reviewed in connection with the claim for an increased rating for PTSD; however, those records have not been associated with the file.  On remand, the VA treatment records dated prior to November 6, 2008 should be obtained and associated with the file.  

Additionally, there may be outstanding private treatment records that are relevant to the determination regarding the effective date of the 100 percent rating for PTSD. The Board notes that the Veteran reported that he was treated for PTSD at Pathways Counseling Center as well as St. Mary's, beginning in approximately 2008.  See T. pages 26-27.  In January 2009, he also submitted a completed authorization and consent form for private treatment records from Dr. Megariotis.  It does not appear from the available evidence that any efforts have been made to obtain these records.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  The Veteran is reminded to complete the forms in full, in particular, he is asked to sign the forms.  The Board also acknowledges that the January 2009 authorization and consent form also indicated that there were outstanding records from a Dr. Feistein, although subsequent correspondence from the Veteran indicates that Dr. Feistein may have moved and there is no known new address.  Thus, unless the Veteran is able to provide a known address, VA's hands are tied and the records cannot be requested. 

Moreover, after obtaining all outstanding treatment records referable to the time period in question, the Board finds that a retrospective medical opinion is needed to determine whether the Veteran's PTSD increased in severity in the year prior to the November 2008 claim so as to warrant a 100 percent rating prior to November 6, 2008.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).     

With respect to the claim for service connection for peripheral neuropathy (claimed as restless leg syndrome), to include as secondary to service-connected PTSD, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  In a January 2012 rating decision, the RO denied service connection for such disorder.  The Veteran submitted a notice of disagreement as to the denial in February 2012.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for service connection of a gastrointestinal disorder other than GERD, to include as secondary to GERD with associated anemia.  

2.  Ask the Veteran to provide a release for relevant records of treatment from Pathways Counseling Center and St. Mary's (both mentioned in the hearing Transcript), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Obtain copies of records pertaining to any relevant treatment for PTSD the Veteran received at the Lyons VA medical center prior to November 2008 as well as relevant treatment for a gastrointestinal disorder from October 2011 to the present, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

4.  After the foregoing development has been completed to the extent possible, return the file to the March 2012 VA gastrointestinal examiner for an addendum opinion.  If the March 2012 VA examiner is no longer available or otherwise determines that the Veteran should be reexamined, afford the Veteran a VA examination for gastrointestinal disorders.  The entire record, to include a complete copy of the REMAND, must be made available to the examiner.  If examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all valid disability(ies) of the gastrointestinal tract other than GERD with associated anemia, to include mild chronic gastritis and gastric polyp diagnosed in April 2011 and diverticulosis diagnosed in July 2011, even if the disorder(s) has since resolved.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

If any such diagnosis is not directly related to service, is it at least as likely as not caused or aggravated by the Veteran's service-connected GERD?  If the examiner finds that any current gastrointestinal  disability other than GERD was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.

The examiner should set forth complete rationale for the conclusions reached.

5.  After obtaining all outstanding treatment records, forward the record, to include a complete copy of the REMAND, to an appropriate medical professional so as to determine the nature and severity of the Veteran's PTSD during the year prior to November 2008.  After reviewing the record, the examiner should address the following inquiries:

(A)  Please describe, to the extent possible, the nature and severity of all manifestations of the Veteran's PTSD from November 2007 to November 2008. 

(B)  Please opine, if possible, whether it is at least as likely as not that the Veteran's PTSD resulted in total occupational and social impairment for the period from November 2007 to November 2008.

(C)  Please assess, if possible, the functional impairment caused by the Veteran's service-connected PTSD only, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities, for the period from November 2007 to November 2008.

A rationale should be provided for any opinion offered.

6.  Provide the Veteran and his representative with a statement of the case on the issue of entitlement to service connection for peripheral neuropathy (claimed as restless leg syndrome), to include as secondary to service-connected PTSD.  Please advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


